DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4, 5, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calve (US Pat. 5,173,527).
Considering Claims 1 and 4:  Calve teaches an adhesive comprising a kraft lignin solution (Example 4) and a phenol formaldehyde resin (Example 4) that is prepared with a 3:1 ratio of formaldehyde to phenol with a basic catalyst/a resole phenol formaldehyde resin (6:53-7:32).
	Calve teaches the solution as having a pH of 9-11 (5:64-68) and teaches the presence of alkali compounds in the lignin (5:50-63).  However, Calve is silent towards the weight percent of alkali in the lignin solution.  The amount of alkali is a result effective variable controlling the pH of the solution.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of alkali to arrive at the desired pH, and the motivation to do so would have been, as Calve suggests, the pH allows for the dissolving of the adhesive components (5:50-63).
Calve does not teach the claimed lignin concentration.  The instant claims are product by process claims.   "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP § 2113.  The amount of lignin in the precursor solution does not limit the amount of lignin, alkali, or water in the final product, as the amount can be varied by the addition of any amount of additional recited and unrecited components of the adhesive.  
Considering Claim 5:  Calve does not teach the lignin as being a dispersion when using the alkali in large amounts.  However, the instant claims are product by process claims.  As the form of the lignin during the addition into the adhesive does not materially alter the adhesive itself, the composition of Calve reads on the claimed adhesive despite the difference in addition of the lignin.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.
Considering Claim 7:  Calve teaches adding a ammonium salt hardener to the adhesive (5:30-38).
Considering Claims 10 and 15:  Calve teaches forming a wood product with the adhesive where the product is preferably particle board (1:8-16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calve (US Pat. 5,173,527) as applied to claim 1 above, and further in view of Chiu (US Pat. 4,433,120).
Considering Claim 6:  Calve teaches the composition of claim 1 as shown above. 
	Calve does not teach the presence of urea or methanol.   However, Chiu teaches adding urea to a phenol formaldehyde resins (5:45-52).  Calve and Chiu are analaogous art as they are concerned with the same field of endeavor, namely phenolic resins for waferboard.  It would have been obvious to a person having ordinary skill in the art to have add urea to the adhesive of Calve as in Chiu, and the motivation to do so would have been, as Chiu suggests, to reduce the amount of free formaldehyde in the adhesive (5:45-52).

Claims 1, 4, 5, 7, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calve (US Pat. 5,173,527) in view of Campbell et al. (J. Adhesion 1985, Vol. 18, 301-314).
Considering Claims 1 and 4:  Calve teaches an adhesive comprising a kraft lignin solution (Example 4) and a phenol formaldehyde resin (Example 4) that is prepared with a 3:1 ratio of formaldehyde to phenol with a basic catalyst/a resole phenol formaldehyde resin (6:53-7:32).
	Calve teaches the solution as having a pH of 9-11 (5:64-68) and teaches the presence of alkali compounds in the lignin (5:50-63).  However, Calve is silent towards the weight percent of alkali in the lignin solution.  The amount of alkali is a result effective variable controlling the pH of the solution.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of alkali to arrive at the desired pH, and the motivation to do so would have been, as Calve suggests, the pH allows for the dissolving of the adhesive components (5:50-63).
Calve does not teach the claimed lignin concentration.  Campbell et al. teaches lignin solutions in alkali at 35% solids (pg. 310) and 10% alkali (pg. 308).  Calve and Campbell et al. are analogous art as they are directed towards the same field of endeavor, namely lignin-phenol formaldehyde adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the solids content of Campbell et al. in the adhesive of Calve, and the motivation to do so would have been, as Campbell et al. suggests, the solids content is suitable for an adhesive formulation.
Considering Claim 5:  Calve does not teach the lignin as being a dispersion when using the alkali in large amounts.  However, the instant claims are product by process claims.  As the form of the lignin during the addition into the adhesive does not materially alter the adhesive itself, the composition of Calve reads on the claimed adhesive despite the difference in addition of the lignin.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  See MPEP 2113.
Considering Claim 7:  Calve teaches adding a ammonium salt hardener to the adhesive (5:30-38).
Considering Claims 10 and 15:  Calve teaches forming a wood product with the adhesive where the product is preferably particle board (1:8-16).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Calve (US Pat. 5,173,527) in view of Campbell et al. (J. Adhesion 1985, Vol. 18, 301-314) as applied to claim 1 above, and further in view of Chiu (US Pat. 4,433,120).
Considering Claim 6:  Calve teaches the composition of claim 1 as shown above. 
	Calve does not teach the presence of urea or methanol.   However, Chiu teaches adding urea to a phenol formaldehyde resins (5:45-52).  Calve and Chiu are analaogous art as they are concerned with the same field of endeavor, namely phenolic resins for waferboard.  It would have been obvious to a person having ordinary skill in the art to have add urea to the adhesive of Calve as in Chiu, and the motivation to do so would have been, as Chiu suggests, to reduce the amount of free formaldehyde in the adhesive (5:45-52).

Claims 8, 9, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calve (US Pat. 5,173,527) in view of Campbell et al. (J. Adhesion 1985, Vol. 18, 301-314).
Considering Claims 8:  Calve teaches an adhesive comprising a kraft lignin solution (Example 4) and a phenol formaldehyde resin (Example 4) that is prepared with a 3:1 ratio of formaldehyde to phenol with a basic catalyst/a resole phenol formaldehyde resin (6:53-7:32) that is prepared by mixing the lignin and the phenol formaldehyde resin.
	Calve teaches the solution as having a pH of 9-11 (5:64-68) and teaches the presence of alkali compounds in the lignin (5:50-63).  However, Calve is silent towards the weight percent of alkali in the lignin solution.  The amount of alkali is a result effective variable controlling the pH of the solution.  It would have been obvious to a person having ordinary skill in the art to have optimized the amount of alkali to arrive at the desired pH, and the motivation to do so would have been, as Calve suggests, the pH allows for the dissolving of the adhesive components (5:50-63).
Calve does not teach the claimed lignin concentration.  Campbell et al. teaches lignin solutions in alkali at 35% solids (pg. 310) and 10% alkali (pg. 308).  Calve and Campbell et al. are analogous art as they are directed towards the same field of endeavor, namely lignin-phenol formaldehyde adhesives.  It would have been obvious to a person having ordinary skill in the art to have used the solids content of Campbell et al. in the adhesive of Calve, and the motivation to do so would have been, as Campbell et al. suggests, the solids content is suitable for an adhesive formulation.
Considering Claims 9 and 14:  Calve teaches forming a wood product with the adhesive that is preferably particle board (1:8-16).
Considering Claim 13:  Calve teaches adding a ammonium salt/additive to the composition (5:30-38).

Allowable Subject Matter
Claims 2, 3, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considering Claims 2 and 3:  The closest prior art of record does not teach or suggest the claimed adhesive comprising the claimed kraft lignin and a mixture of two resins, one comprising phenol and formaldehyde, the second comprising a lignin-phenol-formaldehyde resin.  The closest prior art of record is Ash et al. (WO 94/24192).  Ash et al. teaches an embodiment comprising a resin comprising lignin, phenol, and formaldehyde (Example 51), a second resin comprising phenol and formaldehyde without lignin, wherein the first and second resin are present in a ratio of 50:50 to 85:15 (27:15-22).  A modifier that is preferably a lignin can be added to the resin mixture (13:24-11).  However, as the applicant persuasively argues, the lignin used in Ash et al. is an organosolv lignin, and in fact teaches away from the use of kraft lignin.  As the use of kraft lignin is discouraged in Ash et al, the claimed mixture is non-obvious over Ash et al. 
Considering Claim 11 and 12:  The closest prior art of record does not teach or suggest the claimed method of manufacturing an adhesive formulation comprising a resin the comprises lignin phenol and formaldehyde.  Ash et al. teaches a process for preparing an adhesive composition comprising providing a resin comprising lignin, phenol, and formaldehyde (Example 51), preparing a second resin comprising phenol and formaldehyde without lignin, and mixing the first and second resin in a ratio of 50:50 to 85:15 (27:15-22).  A modifier that is preferably a lignin can be added to the resin mixture (13:24-11).  However, as the applicant persuasively argues, the lignin used in Ash et al. is an organosolv lignin, and in fact teaches away from the use of kraft lignin.  As the use of kraft lignin is discouraged in Ash et al, the claimed mixture is non-obvious over Ash et al. 

Response to Arguments
Applicant's arguments filed June 17, 2022 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument that the claimed range is critical is not persuasive.  The original specification provides no data directed towards the claimed range that would establish the criticality to the product or process claimed.  The sections cited by the applicant do not discuss the criticality of the claimed range, and there is no evidence of record that the claimed range is outside the conventional range for lignin solutions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIAM J HEINCER/Primary Examiner, Art Unit 1767